Case 1:20-cv-20079-AHS Document 160 Entered on FLSD Docket 05/06/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1:20-cv-20079-SINGHAL/LOUIS

  BRUCE MUNRO, et al.,

                Plaintiffs,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., et al.,

                Defendants.
                                                      /

                                              ORDER

         THIS CAUSE came before the Court on Plaintiffs Bruce Munro and Bruce Munro, Ltd.

  dba Bruce Munro Studio’s Motion to Compel (ECF No. 115) and Amended Motion to Compel

  (ECF No. 116), both of which seek to compel non-party RBB Communications, Inc. (“RBB”) to

  respond to the subpoena served upon it and overrule RBB’s objections thereto. These matters are

  referred to the undersigned United States Magistrate Judge, pursuant to 28 U.S.C. § 636 and the

  Magistrate Judge Rules of the Local Rules of the Southern District of Florida, by the Honorable

  Raag Singhal, United States District Judge for the resolution of discovery disputes (ECF Nos. 27,

  53). Having reviewed the Initial and Amended Motions to Compel, RBB’s opposition (ECF No.

  117), Plaintiffs’ Reply (ECF No. 122), and being otherwise duly advised on the matter, the Court

  hereby orders that Plaintiffs’ Motion to Compel (ECF No. 115) be DENEID as moot, and the

  Amended Motion to Compel (ECF No. 116) be DENIED as follows.

         I.     BACKGROUND

         Plaintiffs brought the instant action on January 8, 2020, for copyright infringement and

  violations of copyright management information against Defendants arising in connection with

                                                 1
Case 1:20-cv-20079-AHS Document 160 Entered on FLSD Docket 05/06/2021 Page 2 of 3




  unauthorized commercial exploitation and appropriation of Plaintiffs’ works of art (ECF No. 1).

  An initial scheduling order was entered the following month, which required that all discovery be

  completed by November 9, 2020. After the filing and granting of three (3) motions to amend the

  scheduling order (ECF Nos. 31, 57, 74), the deadline to complete discovery was extended to

  January 22, 2021 (ECF No. 75). Plaintiffs’ request to extend it beyond that date was denied (ECF

  No. 105).

          On January 11, 2021, Plaintiffs served non-party RBB with a subpoena containing 45

  document requests (ECF Nos. 116-1; 117 at 1). The subpoena gave RBB just 11 days to respond,

  setting a response deadline of January 22, 2021—the close of discovery (id.). On that given

  deadline, RBB timely responded to the subpoena with its objections to each of the 45 document

  requests (ECF No. 116-3 at 10). It was not until March 4, 2021, 41 days after RBB responded to

  the subpoena with its objections, that Plaintiffs first filed their initial Motion to Compel (ECF No.

  115). Plaintiffs then filed their Amended Motion to Compel (ECF No. 116) the following day,

  which sought identical relief as their initial Motion to Compel, thus rendering initial Motion to

  Compel (ECF No. 115) moot.1

          II.      DISCUSSION

          The Southern District of Florida’s Local Rule 26.1(g)(1) states in relevant part that:

          All disputes related to discovery shall be presented to the Court by motion (or, if the
          Court has established a different practice for presenting discovery disputes, by other
          Court-approved method) within (30) days from the: (a) original due date (or later date
          if extended by the Court or the parties) of the response or objection to the discovery
          request that is the subject of the dispute; (b) date of the deposition in which the dispute
          arose; or (c) date on which a party first learned of or should have learned of a purported
          deficiency concerning the production of discovery materials. Failure to present the


  1
   Plaintiffs’ Motion to Compel was amended to comply with Local Rule 26.1.(g)(2), which requires motions to compel
  compliance with a subpoena to include “(A) verbatim the specific item to be compelled; (B) the specific objections;
  (C) the grounds assigned for the objection (if not apparent from the objection); and (D) the reasons assigned as
  supporting the motion as it relates to that specific item.” (See ECF No. 116 at n.1).

                                                          2
Case 1:20-cv-20079-AHS Document 160 Entered on FLSD Docket 05/06/2021 Page 3 of 3




         dispute to the Court within that timeframe, absent a showing of good cause for the
         delay, may constitute a waiver of the relief sought at the Court’s discretion.

  Here, the original due date of RBB’s response or objections to Plaintiffs’ subpoena was January

  22, 2021. It was also on this date that Plaintiffs learned of the purported deficiency through RBB’s

  timely filing of its objections. However, Plaintiffs waited over 40 days after learning of RBB’s

  objections—and over 40 after the close of discovery—to first raise this discovery dispute to the

  Court. Plaintiffs have not shown good cause for this delay. Instead, Plaintiffs claim it was not until

  February 9,, 2021, that RBB confirmed it would not be producing documents and thus, Plaintiffs

  aver, the dispute is timely raised. Not only does this wholly ignore RBB’s objections that were

  provided to Plaintiffs on January 22nd, which Plaintiffs now seek to overrule, but it also ignores

  the purposes of Local Rule 26.1(g)(1), which is to “focus the parties’ conferral efforts” and “ensure

  that discovery motions are filed when ripe and not held until shortly before the close [of] discovery

  or the eve of trial.” Haney v. PGA Tour, Inc., No. 19-CV-63108, 2021 WL 535366, at *1 (S.D.

  Fla. Feb. 13, 2021) (denying a motion to compel an untimely under Local Rule 26.1(g)(1), and

  finding the parties’ attempt to confer and resolve the dispute without the court’s intervention did

  not justify good cause for the untimeliness of the motion) (emphasis in original).

         It is within the Court’s discretion to strictly enforce Local Rule 26.1(g)(1). Plaintiffs,

  moreover, had fair warning of this Court’s practice not to consider disputes untimely raised without

  good cause. Plaintiffs’ Amended Motion to Compel (ECF No. 116) is DENIED as untimely;

  Plaintiffs’ Motion to Compel (ECF No. 115) is DENIED as moot.

         DONE AND ORDERED in Chambers this on this 6th day of May, 2021.



                                                        __________________________
                                                        LAUREN F. LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE


                                                    3
